DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of the sequence JFM V 0196B to treat cardiovascular disease in the reply filed on 2 Sept, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicants have elected using JFM V0196B to treat cardiovascular disease.  A search was conducted for this invention, and references rendering it obvious were found.  As a result, claims 1-3, 12, 13, and 16 were examined and claims 4-11, 14, and 15 have been withdrawn from consideration.  While applicants have stated that they believe their election reads on claim 4, that claim is drawn only to selected cardiovascular diseases, not cardiovascular disease in general, so it is properly withdrawn.

Claims Status
Claims 1-16 are pending.
Claims 4-11, 14, and 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 Sept, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 refers to “the sequence of (i),” but, while claim 1, from which it depends, discusses a formula (I), it does not mention a sequence (i).  It is not clear what this refers to.  For purpose of examination, sequence (i) will be interpreted as identical with formula (I).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 allows for using the method of claim 1 with a sequence that has 80% identity to formula (I), but claim 1, from which this claim depends, requires formula (I).  This makes the dependent claim broader than the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi-Bajestani et al (Cardiol. Res. Pract. (2012) article ID 823193) in view of Dong et al (ACS Nano (2012) 6(6) p5320-5329), and Bonnet et al (US 20060013820), with evidentiary support from the Tocris catalog page for apelin-17 (https://www.tocris.com/products/apelin-17-human-bovine_3007, downloaded 14 Sept, 2022).

Kazemi-Bajestani et al discuss ACE2 and apelin pathways in the context of heart failure (title).  Several active fragments of apelin are known in the art, including apelin-17 (p1, 2nd column, 1st paragraph).  These analogs have a number of effects on multiple tissues which are useful in the context of heart failure (fig 2, p3, top of page), which the authors suggest may be useful for therapeutic applications (p1, 2nd column, 1st paragraph).  In addition, the reference discusses the benefits of apelin analogs for the treatment of pulmonary hypertension (p3, 2nd column, 2nd paragraph, continues to p4, 1st column, 2nd paragraph).  Note that, as evidenced by the Tocris catalog page, apelin 17 has the sequence KFRRQRPRLSHKGPMPF, identical with applicant’s elected peptide sequence.
The difference between this reference and the instant claims and applicant’s elected species is that this reference does not discuss a fluorocarbon tail.
Dong et al discuss long circulating micelles (title).  Micelles as nanocarriers are taught as having the potential to improve the pharmacokinetics, biodistribution, toxicity, and efficacy of a therapeutic, and have been extensively studied for that purpose (p5320, 1st column, 1st paragraph).  The micelles suggested by the authors are beneficial due to improved stability (p5327, 2nd column, 2nd paragraph).  This reference teaches micelles to modulate many properties of drug delivery, and suggest that micelle stability is an important parameter in this application.
Bonnet et al discuss fluorocarbon conjugates (abstract).  Fluorinated surfactants have lower critical micelle concentrations than their hydrogenated counterparts, due to strong hydrophobic interactions and low Van der Waal’s interactions associated with the fluorocarbon chains, which dramatically increase the tendency of the compounds to self assemble in water – i.e. these fluorocarbon micelles are more stable than those formed from the corresponding hydrocarbon.  Hydrophobic portions consisting of a C8 perfluoro chain attached to the end of propionic acid are taught as a preferred embodiment (paragraph 16).  The hydrophobic portion can be attached to either the N or C terminus of the peptide to form the surfactant (paragraph 26).  Examples are given of peptides attached to fluorocarbons that form micelles in solution (paragraph 57).  This reference teaches that peptide based micellular formulations can be made by attaching a fluorocarbon tail to the peptide at either the C terminus or the N-terminus.
Therefore, it would be obvious to attach a fluorocarbon tail as described by Bonnet et al to the apelin peptides of Kazemi-Bajestani et al to create a micellular formulation, which, as taught by Dong et al, can improve the pharmacokinetics, toxicity, and efficacy of the therapeutic.  As Dong et al suggest that micellular stability is important and Bonnet et al teach that the fluorocarbon based micelles are more stable than their hydrocarbon analogs, an artisan in this field would make this addition with a reasonable expectation of success.
	Kazemi-Bajestani et al teach using apelin-17 to treat a few types of cardiovascular disease.  Dong et al and Bonnet et al render obvious adding a fluorocarbon tail to the N-terminus.  Thus, the combination of references renders obvious claims 1-3 and 16.
	Bonnet et al teaches a C8 linear fluorocarbon attached to a propionic acid as the fluorocarbon, rendering obvious claims 12 and 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 12, 13, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, and 14 of copending Application No. 16/310,559 (US 20190328887) in view of Kazemi-Bajestani et al (Cardiol. Res. Pract. (2012) article ID 823193). 
Competing claim 1 describes apelin 13 analogs with a fluorocarbon tag.  Competing claims 9 and 10 describe using these analogs for treatment of cardiovascular disease, while competing claim 14 describes the fluorocarbon tail identically with applicant’s elected species.
The difference between the competing claims and the instant claims is that the competing claims use a shorter apelin analog.
Kazemi-Bajestani et al teach that apelin 13 and apelin 17 have similar biological properties (p1, 2nd column, 1st paragraph), suggesting that they can be interchanged.
Therefore, it would be obvious to use the apelin 17 of Kazemi-Bajestani et al, as a simple substitution of one known element for another yielding expected results.  As Kazemi-Bajestani et al teach that the analogs have similar biological properties, an artisan in this field would attempt this substitution with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658